824 F.2d 977
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Hyok S. LEW.
Appeal No. 87-1045.
United States Court of Appeals, Federal Circuit.
April 23, 1987.

Before FRIEDMAN, RICH and DAVIS, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Patent and Trademark Office Board of Patent Appeals and Interferences (board) affirming the examiner's rejection of claims 25-28 in appellant's application serial No. 659,227, filed October 9, 1984, for "Solar Trap" as obvious under 35 USC 103, is affirmed.

OPINION

2
Appellant's arguments have been adequately addressed by both the examiner and the board.  Appellant's attacks on the integrity and knowledge of the board members are unpersuasive of any error in their analysis and, in any case, uncalled for and inappropriate.  We therefore affirm on the basis of the board's opinion.